Order granting respondent’s motion to vacate an order of reference reversed on the law, with $10 costs and disbursements, and the motion denied, without costs. The stipulation for a reference made by plaintiff’s attorney was binding on her even though made without her express consent. The court has control over stipulations and power to relieve from the terms thereof when the parties can be placed in statu quo. But the stipulation will not be destroyed without a showing of good cause therefor, such' as fraud, collusion, mistake, accident, or some other ground of the same nature; and no such ground has been shown. Carswell, Acting P. J., Johnston, Adel and Sneed, JJ., concur; Holán, J., dissents and votes to affirm.